DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections are being maintained because Applicant has introduced new matter into the specification, and because not all of the drawing objections were able to be removed.
The drawings are objected to because:
Figure 1 elements W, Y, and Z are not discussed with the rest of figure 1 in ¶¶ 0056-63. The amendment made to ¶ 0060 would remove this objection.
Objection 1 applies to figures 3-1, 3-2, 3-3, 3-4, 3-5. It appears that these elements are not discussed until ¶ 0071. Applicant needs to references the missing elements when they are first discussed not at the end of the discussion.
In figure 3-2, Applicant uses element “X” to describe three (3) different surfaces. Applicant needs to use different element labels per surface. This can be accomplished with a sub-number such as Xa, Xb, Xc.
Objection 3 applies to figures 3-3, 3-4
The following figures need to be replaced because there is a discoloration in the shading of elements 04 and 05 in figures 3-5, 3-6. The difference in shading makes it appear that there is a missing element label.
Applicant has a two of each of the figures 3-1, 3-2, 3-3, 3-4, and 3-5. Applicant needs only one figure per figure label. Because of this Examiner is maintaining objections 3 and 4 above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

	Specification
The disclosure is objected to because of the following informalities:
1)  The amendment made to ¶¶ 0065, 67, 69, 71, and 73 contain new matter.  The new matter is pixel electrode Z is connected to source-drain pattern 04. However, in the figures pixel electrode Z is connected to drain pattern 05.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon Applicant’s amendment to claim 14.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 14, 20-28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0043475 A1) (“Kim”), in view of Yamazaki (2016/0161121 A1) (“Yamazaki”). The claim is also alternatively rejected over Yamazaki, in view of Kim. See footnote 1.
Regarding claims 1, and 14, Kim teaches at least in figure 9:
a gate pattern (G10/LB30’), 
a gate insulating layer (GI10), 
an active layer pattern (C10), 
a source pattern (LB10/S10) and a drain pattern (LB20/D10) that are sequentially stacked (they are so stacked), 
the source pattern (LB10/S10) comprises a first target pattern (LB10) provided on a side of the gate insulating layer (GI10) away from the gate pattern (G10/LB30’), and a first electrode main pattern (S10) provided on a side of the first target pattern (LB10) away from the gate pattern (G10/LB30’); 
the drain pattern (LB20/D10) comprises a second target pattern (LB20) provided on a side of the gate insulating layer (GI10) away from the gate pattern (G10/LB30’), and a second electrode main pattern (D10) provided on a side of the second target pattern (LB20) away from the gate pattern (G10/LB30’); 

the target surface is capable of diffusely reflecting lights entering the target surface, so as to prevent part of the lights from entering the active layer pattern LB10 and LB20 are light blocking regions which can perform the claimed function. Examiner notes the placement of LB10 and LB20 is substantially similar to Applicants 041 and 052 in figure 3-2), and 
the first electrode main pattern (S10) and the second electrode main pattern (D10) are connected with the active layer pattern (C10) respectively; and 
a material of the active layer pattern (C10) is an oxide semiconductor (¶ 0044, where C1 can be an oxide semiconductor; ¶ 0056, where C10 can be the same material as C1), and 

Kim does not teach:
a material of the first target pattern and a material of the second target pattern are reduced oxide semiconductors.

Yamazaki also teaches at least in figures 3D, and 9C-9D:
wherein a material of the active layer (405) pattern is an oxide semiconductor (¶¶ 0026, 0222, where the active layer can be an oxide semiconductor), and
Yamazaki teaches at least in figures 3D, and 9C-9D:	


It would have been obvious to one of ordinary skill in the art to replace the channel (C10) and the target patterns (LB10; LB20) of Kim with the channel of Yamazaki because Yamazaki teaches that by doing so one can suppress or prevent the short-channel effect in miniaturizing the device and the channel. ¶ 0020-23. Thus, one can make the entire device smaller without encountering this effect. This combination would result in LB10 of Kim being 410a of Yamazaki, and LB20 of Kim being 410b of Yamazaki.1
Regarding claims 3, and 24, Kim does not teach:
the first target pattern and the second target pattern respectively surround two ends of the active layer pattern, and are not connected with the active layer pattern.


the first target pattern and the second target pattern respectively (410a-410b) surround two ends of the active layer pattern (405), and are not connected with the active layer pattern 410a-b are not directed connected to 405 they are separated by 407a).
	Regarding claims 4, 20, and 26-27, Kim teaches at least in figure 9:
	Examiner notes that claim 4 is very close to being a 35 USC § 112(d) as it contain very little subject matter that would make it patentably distinct from claim 1.
wherein the gate pattern (G10) comprises a third electrode main pattern (G10), and a third target pattern (LB30’) provided on a side of the third electrode main pattern (G10), 
the gate insulating layer (GI10) is provided on a side of the third target pattern (LB30’) away from the third electrode main pattern (G10), and 
a surface of the third target pattern away from the third electrode main pattern is the target surface (LB30’).
Regarding claim 16, Yamazaki teaches at least in figure 4B:
	The device of claim 1 can be used in a display panel which contains a liquid crystal display. ¶ 0005.
Regarding claims 21, and 28, Yamazaki teaches at least in figure 4B:
a passivation layer (217), 
wherein a pixel electrode (219b; a pixel electrode is structurally equivalent to a source/drain electrode) is connected with a source-drain pattern (209b, equivalent to Kim D10/LB20 or S10/LB10) through a via hole (216b) in the passivation layer (217).
	Regarding claim 22, Yamazaki teaches at least in figure 4B:

	Regarding claims 23, and 25, Kim teaches at least in figure 9:
wherein a minimum distance (the minimum distance does not limit the claim. This is because it does not provide a maximum distance. The structure defined by claim just requires that the first and second target pattern are greater than the claimed minimum distance. Therefore, Kim teaches that LB10 and LB20 are greater than the claimed minimum distance. As such they meet this limitation.)between the first target pattern (LB10) and the second target pattern (LB20) is smaller than a length of the active layer (pattern C10).

Response to Arguments
Applicant’s amendments filed September 3, 2021 with regard to the 35 USC § 102 rejection are persuasive, and the rejection has been removed.
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the Yamazaki does not teach a reduced oxide semiconductor layer used to achieve a diffuse reflection. 
This argument is not persuasive. Yamazaki teaches the same material as Applicant. This material is an oxide semiconductor layer which has been doped with hydrogen. According to the MPEP 2112, something old does not become patentable upon the discovery of a new property. In Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) the court stated "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Here, Applicant’s argument is that Yamazaki does not teach using the hydrogen doped region of the oxide semiconductor for a light reflecting layer. This argument falls squarely into the holding of Atlas Powder because Yamazaki teaches the same material. Since it is the same material is must have the claimed light reflecting properties. The court also stated in In re Crish, 393 F.3d 1253, 1258 (Fed. Cir. 2004) “the discovery of properties of a known material does not make it novel”. Based upon the above, the arguments asserted by Applicant are not persuasive as they are directed to Applicant’s alleged discovery of a new property of an old material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, the claim could be rejected by Yamazaki, in view of Kim. This is because Yamazaki teaches that the surface of the drain pattern, and the surface of the source pattern are target surfaces as defined. The reason for this is because Yamazaki 410a and 410b are formed of the same material described by Applicant. Since they are formed of the same material they must have the same characteristics.
        According to Applicant’s specification at ¶ 0096 the source and drain target surfaces are formed by doping a portion of the oxide semiconductor with either oxygen or hydrogen. 
        Yamazaki teaches in ¶ 0029 that 410a and 410b are portions of the oxide semiconductor in which hydrogen has been added.
        Since they are both formed of the same material, hydrogen doped oxide semiconductor, they must both have the same property of being capable of diffusing reflected light. This is because under MPEP 2112, something old does not become patentable upon the discovery of a new property. This is because "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999).
        Further, one of ordinary skill in the art would add the light blocking layer LB30’ of Kim to the device of Yamazaki in order to prevent light from entering the channel of the device of Yamazaki and altering the characteristics of the device of Yamazaki. Kim ¶ 0006.